DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the originally filed application submitted on 8/12/2020.  Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 1/20/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. The IDS has been placed in the application file, and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

As to independent Claims 1 and 11, these claims contain allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:


a memory component that stores and manages data; and 
a computer processor, coupled to the memory component, wherein the computer processor is configured to perform the steps of: 
invoking a failover script at a mainframe system; 
validating a system shutdown of the mainframe system; 
preventing workload movement to one or more other systems; 
holding batch work and automated processes associated with the mainframe system; 
initiating a system close of the mainframe system that confirms a system close success and a memory de-stage completion to ensure consistent hardware replication to one or more alternate sites; and 
passing control associated with the mainframe system to a remote region.

11.  A method for providing sustained resiliency in mainframe environments, the method comprising the steps of: 
invoking a failover script at a mainframe system; 
validating a system shutdown of the mainframe system;
preventing workload movement to one or more other systems;
holding batch work and automated processes associated with the mainframe system;
initiating a system close of the mainframe system that confirms a system close success and a memory de-stage completion to ensure consistent hardware replication to one or more alternate sites; and 
passing control associated with the mainframe system to a remote region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gurram et al. (U.S. Patent No. US 9,229,825 B2) teaches failover process for switching from a failing blade server to a replacing blade server by sending command data.
Deng et al. (U.S. Patent No. US 10,169,173 B2) teaches a delta description is transmitted to the first site; and a reverse replica is created at the first site, of all the workload components from the disaster recovery site.
Deshmukh et al. (U.S. Patent No. US 10,719,306 B2) teaches a plurality of host machines, plurality of storage devices, and a virtualized file server (VFS) comprising a plurality of file server virtual machines (FSVMs), wherein each of the FSVMs is running on one of the host machines and conducts I/O transactions with the one or more virtual disks.
Wexler et al. (U.S. Patent Publication No. 2021/0157690 A1) teaches service based disaster recovery system. The system includes the ability to configure and deploy a DR environment, including providing the ability to configure a DR service in the DR environment for one or more deployed primary services in a primary environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.C./
Examiner, Art Unit 2114

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114